MEMORANDUM **
A.R.J. appeals pro se the district court’s order dismissing without prejudice her action against the United States, the state of California, and others for failure to comply with a court order. We have jurisdiction *158pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
The district court did not abuse its discretion in dismissing A.R.J.’s action without prejudice for failure to file a timely amended complaint as ordered by the court. See id. at 1260-62. The district court granted numerous extensions of time to file an amended complaint, warned A.R.J. that failure to file would result in dismissal, and dismissed the action without prejudice to A.R.J re-filing a complaint when she is ready to proceed.
A.R.J.’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *158courts of this circuit except as provided by Ninth Circuit Rule 36-3.